LEAR, Judge.
This suit involves an alleged default on a building contract. Defendant reconvened *395for cost of certain extras in the sum $4,076.00, plus attorney fees. of
The record reveals that plaintiff and defendant entered into a written contract on December 16, 1973 wherein defendant was to perform certain work on an apartment complex owned by plaintiff. Defendant subcontracted the sheetrock portion of the work to one William Evans and, thereafter, on or about March 6, 1974, commenced to perform the balance of the work. Plaintiff, at defendant's request, made payments jointly to defendant and Evans and later directly to Evans. Sometime in March of 1974, defendant left the job and plaintiff completed the work with defendant’s crew. Plaintiff alleges the cost ran $41,387.29 over the contract price. Numerous cancelled checks and invoices were introduced in evidence at the trial and the court concluded in a written opinion that plaintiff had proved a claim for $20,409.02, which amount took into consideration defendant’s reconven-tional demand, among other credits.
This is basically a factual matter. A review of the record and the filings therein indicates that the trial judge made a reasonable evaluation of the testimony and the evidence and we are not inclined to disturb those findings. Therefore, the judgment of the trial court is affirmed, defendant-appellant to pay all costs.
AFFIRMED.